--------------------------------------------------------------------------------

- 1 -

EXECUTIVE EMPLOYMENT AGREEMENT

PLAYBOX AND MALONEY

THIS AGREEMENT is made as of this 14th day of December, 2007

BETWEEN                                        PLAYBOX (US) INC., a company
incorporated under the                                        laws of the State
of Nevada having a business address at Suite                                    
   5.18, MLS Business Centre, 130 Shaftesbury Avenue,                          
             London, England. W1D 5EU                                      
 (the "Company")                                                                
                                                                               
                                                     OF THE FIRST PART AND:    
                                   HARRY C. MALONEY, having an address at The
Manse,                                        34 High Street, Stoke Goldington,
Buckinghamshire,                                        England. MK16 8NR      
                                 (the "Executive")                              
                                                                               
                                                                             
 OF THE SECOND PART

WHEREAS:

A.      The Company is in the business of commercialising an on-line, Internet
based music software and hardware application known as the PlayBOX (the
“Business”);

B.      The Board of the Company (the "Board") consider the Executive to be of
significant value to the Company and the Executive has acquired special skills
and abilities and an extensive background in, and knowledge of, the business and
industry in which the Company is engaged; and

C.      The Board recognises that it is in the best interests of the Company
that the Company retain the continuing dedication of the Executive; and

D.      The Company has agreed to offer employment to the Executive upon the
terms and conditions herein set forth;

NOW THEREFORE in consideration of £1.00 paid by each party to each of the
others, receipt of which is acknowledged, in consideration of the confidential
and proprietary information provided to the Executive by the Company, in
consideration of the mutual covenants herein contained and for other good and
valuable consideration (the receipt and sufficiency of consideration is hereby
acknowledged by the Executive) the parties hereto agree as follows:

--------------------------------------------------------------------------------


1. EMPLOYMENT

1.1.      Offer and Acceptance: The Executive will become an employee for a term
set out in Section 5.1 the Company will continue to employ the Executive to be
the “Director of Business Strategy” of the Company, and to assist the Company as
set out herein, and the Executive hereby accepts such employment.

1.2.      Duties and Responsibilities: The primary duties and responsibilities
of the Executive shall be as set out in Schedule “A” attached hereto (the
“Services”). The Executive’s normal place of work is Suite 5.18, MLS Business
Centre, 130 Shaftesbury Avenue, London, England, W1D 5EU, or such other places
in the UK which the Board or Company may reasonably require for the proper
performance of his duties. The Executive further agrees to travel on the
Company’s businesses (both within the UK or abroad) at the Company’s expense as
may be required for the proper performance of his duties.

1.3.

1.4.      Full-Time Employment: The Executive agrees to devote his best efforts,
skills, judgement and abilities to the performance of his employment duties and
responsibilities as set out herein and agrees to work on a full-time basis for
the Company.

1.5.      Obey Board: The Executive shall at all times obey and carry out all
lawful orders given to him by the Board of Directors of the Company.

1.6.      Company Policies: In the course of providing the Services to the
Company, the Executive agrees to comply with the Company’s corporate policies
including, without limitation, the companies privacy policy, and code of conduct
as determined by the Company from time to time.

1.7.      Confidentiality Agreement: The employment of the Executive with the
Company is subject to the Executive signing and agreeing to be bound to the
terms and provisions of the Confidentiality Agreement attached hereto as
Schedule "B".

2. REMUNERATION

2.1.      Annual Salary: The Company shall pay the Executive an annual salary of
50,000 GBP per year (the "Salary"). The Salary shall be payable in equal monthly
instalments, payable in arrears, subject to the usual statutory source
deductions, including income tax and other deductions required by the applicable
government legislation. Payment of the Salary shall be made on the 28th day of
each month, provided that if such day is not a business day, the salary and any
other amounts payable to the Executive that are due on such date shall be paid
to the Executive on the immediately preceding business day. For greater
certainty, due to the management nature of the Employee’s engagement, the
Employee shall not be entitled to any overtime pay in addition to the Salary.
Assuming that this Agreement is still in effect, at the end of the first year of
employment the Company will increase the Executive’s Annual Salary to 60,000GBP.

--------------------------------------------------------------------------------

2.2.      Bonus: The Company will, within 120 days of the end of each fiscal
year, make a payment to the Executive of an annual performance bonus based upon
the following criteria; 2.2.1    The Company achieving its proposed budget for
the relevant fiscal year.
2.2.2    The bonus will be 100% of the Annual Salary.

2.3.      Should the Executive’s employment cease proior to the end of a fiscal
year, the bonus will be calculated on a pro rata basis. the (the “Performance
Bonus”).

2.4.      Benefits: The Company will provide the Executive with a vehicle or the
cash equivalent of 750GBP per calendar month plus all costs associated with
running the vehicle. Additionally, the Company will provide the Executive with
private health insurance cover; and life insurance to a sum of £500,000;

Stock Options: In addition to the above compensation, and as additional
consideration for the agreement of the Executive to the covenants and agreements
herein, the Company agrees to cause the grant to the Executive of an option for
the Executive to acquire up that number of Common shares in the capital of the
Company that is equal to five percent (2%) of the number of issued Common shares
in the capital of the Company outstanding at the date of grant, at an exercise
price of US$0.25 per Common share, such options to be in accordance with the
terms of the Company’s Stock Option Plan and Option Certificate attached hereto
as Schedule “D”

3. REIMBURSEMENT OF EXPENSES AND BENEFITS TO EXECUTIVE

3.1.      Reimbursement: The Company will reimburse the Executive for all
expenses incurred by the Executive in the performance of this Agreement,
provided that the Executive must provide the Company with written expense
accounts with respect to each of the expenditures incurred by the Executive in
the prior calendar month, and provided that the Company will not reimburse the
Executive for single expenses over £5,000 or a monthly aggregate of expenses
over £10,000.00, if the Executive does not obtain the prior written approval of
the Chairman of the Board of the Company, or if the Chairman is the Executive,
any other director of the Company.

3.2.      Vacations: The Executive shall be entitled initially to 25 days paid
vacation during each fiscal year of the Company adjusted pursuant to the Company
policy based on years employed by the Company, at such times as the Executive
and the Company may mutually agree. . In the case of unused vacation a maximum
of 5 days entitlement may be carried forward to the following year In addition,
the Executive shall be entitled to all statutory holidays. On termination of the
Executive’s employment the Executive shall be entitled to be paid in lieu of
accrued but undertaken holiday.

3.3.      Sick Days: Should the Executive become ill during the term of
employment the Company will continue to make and he will continue to receive
full pay and contractual benefits under this Agreement while absent due to
incapacity. The maximum period during which such payments will be made by the
Company will be six months from the first day that the Executive became
incapacitated.

4. TITLE TO INTELLECTUAL PROPERTY

4.1.      Title to Property. As a consequence of the Executive’s employment with
the Company the

--------------------------------------------------------------------------------

Executive will have access to and may develop intellectual property in the
course of the Executive’s employment and, accordingly, the Executive hereby
assigns the following rights to the Company:

  (a)

all discoveries, concepts, inventions or improvements, whether patentable or
not, made, discovered, conceived, invented or improved by the Executive during
the period commencing on the date hereof and ending on the date the Executive
ceases for any reason to be an employee of the Company, and whether or not made,
discovered, conceived, invented or improved by the Executive on the Company’s
premises or with the other persons;

        (b)

any ideas, plans, concepts, copyrightable materials, trade dress, copyrights,
trademarks, the equity concept of the Company, and any other intellectual
property conceived or created by the Executive during the period commencing on
the date hereof and ending on the date the Executive ceases for any reason to be
an employee of the Company; and

        (c)

any process, formula, plan, skill, design, know-how, method of advertising,
marketing, research, equipment, device or method of doing business, developed or
being developed, made, used, sold or installed by or made known to the Executive
during the period of the Executive’s employment hereunder or resulting from or
suggested by any work which the Executive may do for the Company or its
affiliates at the request of the Company or its affiliates and relating to any
business carried on or proposed to be carried on by the Company or its
affiliates,

(such rights are, collectively, the “Intellectual Property”) and the
Intellectual Property shall at all times belong to and be the property of the
Company.

4.2.      Disclose Intellectual Property to the Company. The Executive covenants
and agrees with the Company that the Executive will fully and freely (and
without expense to the Company) communicate and disclose to the Company any and
all Intellectual Property developed by the Executive.

4.3.      Protect Intellectual Property. The Executive acknowledges that the
success, profitability, and competitive position of the Company require that
strict confidentiality be maintained at all times with respect to all
Intellectual Property, and that any breach of the terms of this Agreement is
capable of causing substantial damage to the Company. Accordingly, the Executive
covenants and agrees with the Company that during the period in which the
Executive provides services to the Company and at all times thereafter to:

  (a)

at the expense of the Company, at all times (both during the period of the
Executive’s employment hereunder and at all times thereafter) assist the
Company, its subsidiaries and affiliates or their nominees in every way to
protect the Intellectual Property of the Company and its subsidiaries and
affiliates under this Agreement and to vest in the Company or its affiliates,
the entire right, title and interest, including, without limitation, the
copyright, in and to any and all of the Intellectual Property;

        (b)

keep all Intellectual Property in the strictest confidence;


--------------------------------------------------------------------------------


  (c)

hold all Intellectual Property in trust for the Company;

          (d)

will notify the Company promptly in writing of any misuse or misappropriation
of, or unauthorized access to, the Intellectual Property which may come to the
Executive’s attention and will take all reasonable steps requested by the
Company to prevent any such misuse, misappropriation or unauthorized access; and

          (e)

not to directly, indirectly or in any other manner:

          (i)

publish or in any way participate or assist in the publishing of any
Intellectual Property;

          (ii)

use any Intellectual Property, except as may be required for and in the course
of carrying out the terms of this Agreement; or

          (iii)

disclose or assist in the disclosure of any Intellectual Property to any person,
firm or corporation.

4.4.      Waiver of Moral Rights. The Executive agrees to and does hereby
irrevocably and expressly waive in favour of the Company, and agrees to
hereafter irrevocably and expressly waive in favour of the Company, any and all
moral rights arising under all applicable legislation, including but not limited
to such legislation in force in the United States and England (or any successor
legislation of similar force and effect) or similar legislation in other
applicable jurisdictions or at common law that the Executive has with respect to
any of the Intellectual Property created or prepared by the Executive, including
without limitation, the right to attribution of authorship, the right to
restrain or claim damages for any distortion, mutilation, modification or
enhancement of any of the Intellectual Property and the right to remain, use or
reproduce any of the Intellectual Property in any context and in connection with
a product, service, cause or institution, and the Executive agrees that the
Company may use or alter the Intellectual Property, or any part thereof, as the
Company sees fit in its absolute discretion.

4.5.      Return of Property. The Executive acknowledges and agrees that the
Executive shall return to the Company any property, documents, software,
manuals, reports, charts, equipment or any other materials used in connection
with the Executive’s employment forthwith after termination of the engagement of
the Executive.

4.6.      Exemptions. The provisions of Section 4.3 shall not apply to any
Intellectual Property which:

  (a)

is in the public domain, is publicly disclosed by the Company, or becomes public
knowledge through no fault of the Executive;

        (b)

the Company provides prior written consent for the disclosure of, provided that
the disclosure is made in compliance with any conditions imposed in connection
with the permission of such disclosure; or

        (c)

the Executive had knowledge of prior to the date of their employment by the


--------------------------------------------------------------------------------

Company and which was not previously acquired from the Company or from any party
having an obligation of confidence to the Company.

4.7.      Fiduciary Duty. The Executive acknowledges and agrees that as a result
of the sensitive nature of the Intellectual Property, the Executive holds the
same in trust for the Company and its principals and the Executive stands in a
fiduciary relationship with the Company. The Executive agrees to act
accordingly.

4.8.      Remedies. The Executive acknowledges that any breach of the terms of
this Part 4 will cause irreparable harm to the Company which cannot be
calculated or fully or adequately compensated by recovery of damages alone.
Accordingly, the Executive agrees that the Company shall be entitled to interim
and permanent injunctive relief, specific performance and other equitable
remedies, and that resort to such relief will not be considered a waiver of any
other rights or remedies that the Company may have for damages or otherwise.

4.9.      Further Agreements Regarding Intellectual Property. The Executive also
agrees to execute such further documents not inconsistent with this Agreement
and to do such further acts and things which are not unlawful for the Executive
to do for the purpose of keeping protect the Intellectual Property and in order
to preserve the proprietary rights therein which the Company is entitled to
protect.

4.10.     Duration and Survival. Notwithstanding any other term of this
Agreement, the terms of this Part 4 shall be for a term and shall survive the
termination of this Agreement. Except with the prior consent of the Company, the
obligations of the Executive under such Part shall not be in any way diminished
or otherwise affected for any reason whatsoever including, without limiting the
generality of the foregoing, the breach by the Company of any term or condition
of this Agreement or the termination of this Agreement.

5. TERM AND TERMINATION

5.1.      Term: Subject to the other provisions in this Part 5, the Executive's
employment by the Company will commence as of the Commence Date and will
continue in perpetuity thereafter, subject to the terms of this Agreement.

5.2.      Termination by Executive: The Executive may terminate his employment
with the Company pursuant to the terms of this Agreement:

  (a)

at any time, upon the Executive providing the Company with two (2) months prior
notice in writing; or

        (b)

upon a material breach or default of any of the terms of this Agreement by the
Company if such material breach or default has not been remedied within 30 days
after written notice of material breach or default has been delivered by the
Executive to the Company.


--------------------------------------------------------------------------------

5.3.      Termination by the Company for Cause: Not withstanding the provision
of clause 5.5 below, the Company may immediately and without notice terminate
the Executive's employment under this Agreement immediately upon the occurrence
of any of the following events: the conviction of the Executive of a criminal
offence under the laws of the United Kingdom (other than an offence under any
road traffic legislation, or other in the United Kingdom or elsewhere for which
a fine or non-custodial penalty is imposed)..

(b)the Executive commits any serious or repeated breach or non-observance of any
of the provisions of this agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Board or is, in the reasonable opinion
of the Board, negligent and incompetent in the performance of his duties.
(c) the Executive is guilty of and fraud or dishonestly or acts in a manner
which in the opinion of the Board brings or is likely to bring the Executive or
Company into disrepute or is materially adverse to the interest of the Company.
(d) the Executive dying or becoming permanently disabled or disabled for a
period exceeding 60 consecutive days or 60 days calculated on a cumulative basis
over any 12-month period during the term of this Agreement. Save that the
Company shall not terminate the Executive’s employment solely on such grounds
where any entitlement to benefit from sick pay would be forfeited.
(e) becomes of unsound mind or a patient under any statute relating to mental
health.

(and any such event is called “Just Cause”).

Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Just Cause unless and until:

(f) the Executive and, if the Executive wishes, the Executive’s counsel have had
a reasonable opportunity to make submissions to the Board in respect of the
termination of the Executive’s employment; and, subsequently,
(g) there has been delivered to the Executive a certified copy of a resolution
approved by a majority of the Board approving such termination.

5.4.      Compensation due to the Executive upon Termination with Just Cause: In
the event of the termination of the Executive's employment under this Agreement
for Just Cause (as set out in Section 5.3), the Company shall pay to the
Executive within 10 days of termination the full amount accrued pursuant to
Clauses 2 and 3 of the Agreement as of the Date of Termination, and the Company
shall have no further severance obligations and the Executive shall have no
further entitlements from the Company.

5.5.      Termination by the Company other than for Just Cause: The Company may
terminate the Executive's employment under this Agreementon two month’s notice.

5.6.      Compensation due to the Executive upon Termination without Cause or
for Good Reason: If, at any time, the Executive’s employment is terminated by
the Company other than for Just Cause, or

--------------------------------------------------------------------------------

is terminated by the Executive for Good Reason (as defined in Schedule “C”),
then the Company will pay to the Executive or to the Executive’s order a total
amount of 20,000GBP and the Company will take such actions and pay such other
amounts as are set out in section 2 of Schedule “C”, provided that:

  (a)

if the Executive is at any time by reason of illness or mental or physical
disability or incapacity prevented from, or incapable of, performing the
Executive’s duties hereunder, the Executive shall not be entitled to receive
remuneration for that portion of the notice period during which such incapacity
continues if the Executive is also entitled to receive any disability insurance
provided;

For greater certainty, if the Executive terminates the Executive’s employment
other than for Good Reason then this section shall not apply.

The Company may delay payment of any payments which may be contemplated herein
until the Executive has confirmed in writing that he has complied with Section
4.5 (Return of Property) and that he is not otherwise in breach of the terms of
this Agreement.

6. RESTRICTIVE COVENANT

6.1.      Non-competition. The Executive agrees that during the term of the
Employment Agreement , for any reason, either by the Executive or by the
Company, the Executive will not, whether as a proprietor, partner, employee,
associate, consultant, agent or otherwise, engage, directly or indirectly, in a
business which caries on a business similar to the Business,. [

6.2.      Non-Solicitation of Employees. The Executive agrees that during the
term of the Employment Agreement and for 6 Months after the Executive ceases to
be engaged as an employee of the Company, the Executive will not, without the
consent of the Company, which consent will not be unreasonably withheld,
directly or indirectly hire, engage or solicit the services of any person
employed or engaged by the Company, or any of its subsidiaries, or who was an
employee of the Company, or any subsidiaries of the Company, during the six (6)
months preceding such date, or assist any other person in doing same.

6.3.      Non-Solicitation of Customers. The Executive agrees that during the
term of the Employment Agreement and for 6 months after the Executive ceases to
be engaged as an employee of the Company, the Executive will not directly or
indirectly solicit the business of any person who is a customer of the Company
at the date the Executive ceases to be employed by the Company, or who was a
customer of the Company during the six (6) months preceding such date. The
Executive will also not assist any other person in doing the same.

6.4.      Injunctive Relief. The parties hereto recognize that a breach by the
Executive of any of the covenants herein contained would result in damages to
the Company which may not be adequately compensable by way of monetary damages.
In the event of such a breach, then in addition to all other remedies available
to the Company, the Company will be entitled as a matter of right to apply to a
court of competent jurisdiction for such relief by way of restraining order,
injunction, decree or otherwise, as may be appropriate to ensure compliance with
the provisions of this Agreement.

--------------------------------------------------------------------------------

6.5.      Reasonableness. The parties agree that all restrictions in this Part 6
are necessary and fundamental to the protection of the business of the Company
and that all restrictions are reasonable and valid because of the nature of the
work and value of the information and training the Executive will receive in the
course of the Executive’s employment. The Executive hereby waives all defences
to the strict enforcement by the Executive of such restrictions.

6.6.      Duration and Survival. Notwithstanding any other term of this
Agreement, the terms of this Part 6 shall survive the termination of this
Agreement as set out herein. Except with the prior consent of the Company, the
obligations of the Executive under such Part shall not be in any way diminished
or otherwise affected for any reason whatsoever including, without limiting the
generality of the foregoing, the breach by the Company of any term or condition
of this Agreement or the termination of this Agreement.

7. GENERAL PROVISIONS

7.1.      Independent Legal Advice: The Executive hereby confirms that he has
been advised to seek independent legal advice prior to signing this Agreement.

7.2.      Right to Use Executive's Name and Likeness: During the term of this
Agreement, the Executive hereby grants to the Company and its affiliates the
right to use the Executive's name, likeness and/or biography in connection with
the services performed by the Executive under this Agreement in connection with
the advertising or explanation of any project with respect to which the
Executive performs services.

7.3.      E-mail and Internet. The Executive may in the course of the
Executive’s employment be given internet access and an email address. This is
intended to be for business purposes only. The Executive will have no right or
expectation of privacy in respect of any e-mail which the Executive sends or
receives, whether or not the Executive intends it to be of a private nature.

7.4.      Personal Information: The Executive hereby authorizes the Company to
collect such personal information about the Executive as the Company may
reasonably deem necessary to carry on and conduct its business. The Executive
authorizes the Company to provide such information to the Company’s
subsidiaries, affiliates, human resource departments, and other persons
reasonably required to know such information, provided that the Company will not
disclose such information to persons who have no business relationship with the
Company.

7.5.      Notice: Any notice required to be given under this Agreement will be
in writing and may be sent by telegram, telex or facsimile transmission and may
be delivered personally or sent by prepaid registered post addressed to the
parties at the above mentioned addresses or at such other address of which
notice may be given by such party. Any notice will be deemed to have been
received on the date of delivery, if personally delivered, and if mailed as
aforesaid then on the third business day following the day of mailing.

7.6.      Severability: If any provision of this Agreement, or any schedule
attached hereto, for any reason is declared invalid, such declaration shall not
effect the validity of any remaining portion of the Agreement or schedule, which
remaining portion shall remain in full force and effect as if this Agreement had
been executed with the individual portion thereof eliminated, and it is hereby

--------------------------------------------------------------------------------

declared the intention of the parties that they would have executed the
remaining portions of this Agreement without including therein any such part,
parts or portion which may, for any reason be hereafter declared invalid.

7.7.      Time: Time is hereby expressly made of the essence with respect to the
performance by the parties of their respective obligations under this Agreement.

7.8.      Waiver: No consent or waiver, express or implied, by any party to this
Agreement of any breach or default by any other party in the performance of its
obligations under this Agreement or of any of the terms, covenants or conditions
of this Agreement shall be deemed or construed to be a consent or waiver of any
subsequent or continuing breach or default in such parties performance or in the
terms, covenants and conditions of this Agreement. The failure of any party to
this Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such parties’ rights
to assert such claim at any time hereafter.

7.9.      Currency: All references to dollars in this Agreement refer to US
dollars, unless specifically stated otherwise.

7.10.    Headings. The headings appearing in this Agreement have been inserted
for reference and as a matter of convenience only and in no way define, limit,
alter or enlarge the scope or meaning of this Agreement or any provision hereof.

7.11.    Entire Agreement: This Agreement constitutes the entire agreement
between the parties hereto and there are no representations or warranties,
express or implied, statutory or otherwise other than as set forth in this
Agreement and there are no agreements collateral hereto, whether written or
oral, other than as are expressly set forth or referred to herein. This
Agreement cannot be amended or supplemented except by a written agreement
executed by all parties hereto.

7.12.    Counterparts: This Agreement may be executed in as many counterparts
and by facsimile transmission as may be necessary and each of which so signed
shall be deemed to be an original and such counterparts and facsimile
transmissions together shall constitute one and the same instrument and
notwithstanding the date of execution shall be deemed to bear the date set forth
above.

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

PLAYBOX (US) INC.

Per: /s/ Robert Burden     Authorized Signatory  


--------------------------------------------------------------------------------


/s/ B. Khiroya ) /s/ Harry C. Maloney Witness )     ) HARRY C. MALONEY B.
Khiroya )   Name of Witness )  


--------------------------------------------------------------------------------

SCHEDULE “A”

Duties and Responsibilities of Executive

1.

Introducing potential acquisitions to the Company; following process of due
diligence to acquisition

    2.

Development of sales and marketing strategy for UK business

    3.

Liaison with IR team to ensure proper communication to the market

    4.

Identifying and appointing the senior management team,

    5.

Reporting to the Board and Shareholders of the Company

    6.

Co-ordinating with other professionals involved in the businesses.

    7.

Consolidating businesses

SCHEDULE “B”

--------------------------------------------------------------------------------

CONFIDENTIALITY AGREEMENT

THIS AGREEMENT is made as of 14th December 2007.

BETWEEN:

PLAYBOX (US) INC., a company incorporated under the
laws of the State of Nevada having a business address at Suite
5.18, MLS Business Centre, 130 Shaftesbury Avenue,
London, England. W1D 5EU

(the "Company")

OF THE FIRST PART

AND:

HARRY C. MALONEY, businessperson, having an address at
The Manse, 34 High Street, Stoke Goldington,
Buckinghamshire, England. MK16 8NR

(the "Employee")

OF THE SECOND PART

WHEREAS:

A.      The Employee has entered into a contract (the “Employment Agreement”) to
perform services for the Company;

B.      As a result of the Employment Agreement, the Employee has had access to
Confidential Information concerning the business and affairs of the Company; and

C.      The Company has requested that the Employee execute a Confidentiality
Agreement with respect to the Confidential Information to which the Employee has
access;

NOW THEREFORE in consideration of the Company entering into the Employment
Agreement and in consideration of the mutual covenants and premises expressed
herein, and other good and valuable consideration (the receipt and sufficiency
of consideration is hereby acknowledged by the Employee), the Employee agrees as
follows:

1.      Confidential Information. In this Agreement "Confidential Information"
means all information of a confidential nature including client lists, client
information, marketing and sales information, information about the Company (in
this Agreement “Company” includes any subsidiary of the Company), the business,
operations, business structure, finances, members, products, supplies,
customers, or affiliates of the Company, and all data, trade secrets, knowledge,
information,

--------------------------------------------------------------------------------

technology, designs, systems, techniques, methods, processes, know how, business
projections, and intellectual property, whether or not reduced to writing, in
any way concerning or relating to the business of the Company (including but not
limited to the Systems), which in any way and at any time or times has been or
may be communicated to, acquired by, or learned of by the Employee in the course
of or as a direct or indirect result of the Employee's access to information by
virtue of providing services to the Company.

Confidential Information does not include information that is in the public
domain, is publicly disclosed by the Company, or becomes public knowledge
through no fault of the Employee.

2.      Confidentiality Maintained. The Employee acknowledges that the success,
profitability, and competitive position of the Company require that strict
confidentiality be maintained at all times with respect to all Confidential
Information, and that any knowing breach of such confidentiality is capable of
causing substantial damage to the Company. Accordingly, the Employee covenants
and agrees with the Company that during the period in which the Employee
provides services to the Company and at all times thereafter to:

(a)

keep all Confidential Information in the strictest confidence;

      (b)

hold all Confidential Information in trust for the Company;

      (c)

will notify the Company promptly in writing of any misuse or misappropriation
of, or unauthorized access to, the Confidential Information which may come to
the Employee’s attention and will take all reasonable steps requested by the
Company to prevent any such misuse, misappropriation or unauthorized access;

      (d)

adhere to the Company's confidentiality policy, as set out in Appendix "A" to
this Agreement, as amended from time to time; and

      (e)

not to directly, indirectly or in any other manner:

      (i)

publish or in any way participate or assist in the publishing of any
Confidential Information;

      (ii)

use any Confidential Information, except as may be required for and in the
course of carrying out the terms of the Employment Agreement; or

      (iii)

disclose or assist in the disclosure of any Confidential Information to any
person, firm or corporation.

3.      Exemptions from Confidentiality. The provisions of section 2 shall not
apply to any Confidential Information which:

(a)

the Company provides prior written consent for the disclosure of, provided that
the disclosure is made in compliance with any conditions imposed in connection
with the permission of such disclosure; or


--------------------------------------------------------------------------------


(b)

the Employee had knowledge of prior to the date of their employment by the
Company and which was not previously acquired from the Company or from any party
having an obligation of confidence to the Company.

4.      Return of the Confidential Information. All Confidential Information and
all memoranda, notes, lists, records and other documents (and all copies
thereof), including, without limitation, all such items stored in computer
memories, microfiche, on discs or on tapes or by any other means, made or
compiled by or on behalf of the Employee or made available to the Employee
concerning the business or affairs of the Company are and shall be the property
of the Company and shall be delivered to the Company by the Employee promptly
upon the termination of the Employment Agreement or at any other time on the
request of the Company.

5.      Fiduciary Duty. The Employee acknowledges and agrees that as a result of
the sensitive nature of the Confidential Information, the Employee holds the
same in trust for the Company and its principals and the Employee stands in a
fiduciary relationship with the Company. The Employee agrees to act accordingly.

6.      Remedies. The Employee acknowledges that any breach of this
Confidentiality Agreement will cause irreparable harm to the Company which
cannot be calculated or fully or adequately compensated by recovery of damages
alone. Accordingly, the Employee agrees that the Company shall be entitled to
interim and permanent injunctive relief, specific performance and other
equitable remedies, and that resort to such relief will not be considered a
waiver of any other rights or remedies that the Company may have for damages or
otherwise.

7.      Waiver. No waiver by the Company of any of the Employee's obligations
herein shall be effective unless expressed in writing and no such waiver shall
apply beyond the specific facts in respect of which the waiver was given.

8.      Duration. This Agreement shall be for an indefinite term. Except with
the prior consent of the Company, the obligations of the Employee hereunder
shall not be in any way diminished or otherwise affected for any reason
whatsoever, including without limiting the generality of the foregoing the
breach by the Company of any term or condition of the Employment Agreement with
the Company or the termination of such agreement.

9.      Severability. If any provision of this Confidentiality Agreement is held
to be unenforceable, the remaining provisions of this Confidentiality Agreement
shall be deemed to be valid and enforceable.

10.      Further Agreements. The Employee also agrees to execute such further
documents not inconsistent with this Agreement and to do such further acts and
things which are not unlawful for the Employee to do for the purpose of keeping
all the Confidential Information confidential and in order to preserve the
proprietary rights therein which the Company is entitled to protect.

11.      Headings. The headings appearing in this Confidentiality Agreement have
been inserted for reference and as a matter of convenience only and in no way
define, limit, alter or enlarge the scope

--------------------------------------------------------------------------------

or meaning of this Confidentiality Agreement or any provision hereof.

12.      Counterpart Execution. This Agreement may be executed in counterparts
which together will form one in the same instrument.

13.      Enurement. This Confidentiality Agreement shall enure to the benefit of
and be binding upon the parties hereto and each of their respective successors
and assigns.

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

PLAYBOX (US) INC.

Per: /s/ Robert Burden     Authorized Signatory  


/s/ B. Khiroya ) Harry C. Maloney Witness )     ) HARRY C MALONEY B. Khiroya )  
Name of Witness )  


--------------------------------------------------------------------------------

APPENDIX “A”

CONFIDENTIAL INFORMATION POLICY & GUIDELINES

Use and Protection of Company Property

The Company property is to be used for conducting the Company’s businesses and
it is not to be used for other purposes without approval. The Company property
includes (but is not limited to) premises, equipment, systems, Company
information, computer programs, inventory, parts and supplies (the “Property”).

Because such property exists to further the Company’s businesses, usage may be
monitored.

In stating this limitation on the use of Company property, it is recognized that
common sense and good judgment must prevail. For example, it is not intended
that employees should be denied the personal use of a telephone where this does
not detract from their performance or result in additional costs to the Company.
At all times, employees are expected to act responsibly and, when in doubt about
using the Company’s property, should secure clarification from the party to whom
they report.

The employees must protect Company property entrusted to them and immediately
return all Company property no longer required in the performance of their
duties. Employees are expected to report situations where Company property is
misused or abused.

As well as tangible items like buildings, fixtures and equipment, Company
property also includes such intangible items as the details of Company computer
systems and programs, and any other system in use by the Company, whether these
systems or programs are in printed, electronics form or other form, as well as
inventory, parts and supplies.

Use of Company Software by Employees

In most cases, the Company purchases a license to use personal computer software
subject to certain conditions. The most common condition is that the Company and
the employees will not reproduce any of the software or its related
documentation.

Unauthorized copying of computer software is illegal. It puts the Company in
breach of its contractual obligations and opens it to being sued in the courts.
It places the individuals doing the copying in a position where they could have
criminal charges laid against them.

Employees shall only use computer software in accordance with the licensing
agreement authorizing its use.

Handling of Company Funds, Reports and Records

The employees responsible for handling Company funds, reports and records must
know and follow procedures for their protection and handling.

--------------------------------------------------------------------------------

Use of Company Information

All data/information held by the Company, in whatever form, is the property of
the Company. The employees with access to this information must not use it for
personal benefit or in any way that could be detrimental to the Company.

Confidentiality of Information

The employees shall respect the privacy of others and must safeguard against
improper access to information which is contained in records of the Company and
its subsidiaries, employees, policyholders, brokers, claimants or members of the
public, whether it is written, electronic or other form. The employees may
disclose it only to persons having a lawful right to such information.

Therefore:

_

The employees may access Company and its subsidiary information only as required
to perform their legitimate business duties.

 



_

The employees are responsible for maintaining the confidentiality of all Company
and its subsidiary information and will not disclose it to anyone inside or
outside the Company except as required by their legitimate business duties. (The
Freedom of Information and Protection of Privacy Act, (the “Act”)) gives
individuals a right of access to records subject to certain conditions. The
Company has procedures in place for handling requests for information under the
Act. Any questions regarding privacy or the release of information not covered
by these procedures should be referred to the President of the Company.

 



_

Employees must safeguard all information to which they have access against
inappropriate and unauthorized access by others. Employees are responsible for
all access made by using their individual terminals and/or any access made
through unattended signed on terminals. The related password is the employee’s
responsibility and must never be given out to others. All passwords assigned to
the employees must be safeguarded.

 



_

Employees must safeguard all issued security access cards and immediately report
any misplaced, lost or stolen cards.

 



_

Employees must report incidents of misuse or abuse of Company information.


--------------------------------------------------------------------------------

SCHEDULE “C”

ADDITIONAL PROVISIONS RELATING TO TERMINATION

1.

Definitions: In the Agreement and this Schedule:

        (a)

“Board” means the board of directors of the Company.

        (b)

“Change of Control” means the occurrence of any one of the following events:

        (i)

the acquisition or continuing ownership by any person or persons acting jointly
or in concert directly or indirectly, of Common Shares or of Convertible
Securities, which, when added to all other securities of the Company at the time
held by such person or persons, or persons associated or affiliated with such
person or persons within the meaning of the Company Act (collectively, the
“Acquirors”), and assuming the conversion, exchange or exercise of Convertible
Securities beneficially owned by the Acquirors, results in the Acquirors
beneficially owning shares that would, notwithstanding any agreement to the
contrary, entitle the holders thereof for the first time to cast more than 30%
of the votes attaching to all shares in the capital of the Company that may be
cast to elect directors;

        (ii)

the exercise of the voting power of all or any shares of the Company over any
period of two consecutive years from the date of this Agreement so as to cause
or result in the election of a majority of directors of the Company who were not
Incumbent Directors;

        (iii)

the sale, lease, exchange or other disposition of all or substantially all of
the Company’s assets;

        (iv)

an amalgamation, merger, arrangement or other business combination (a “Business
Combination”) involving the Company that results in the securityholders of the
parties to the Business Combination other than the Company owning, directly or
indirectly, shares of the continuing entity that entitle the holders thereof to
cast more than 50% of the votes attaching to all shares in the capital of the
continuing entity that may be cast to elect directors; or

        (v)

the Board, by resolution, determines that a Change of Control of the Company has
occurred.

        (c)

“Convertible Securities” means securities convertible into, exchangeable for or
representing the right to acquire Common Shares.

        (d)

“Date of Termination” means the date of termination of the Executive’s
employment with the Company, whether by the Executive or by the Company.


--------------------------------------------------------------------------------


  (e)

“Good Reason” includes, without limitation, the occurrence, without the
Executive’s written consent (except in connection with the termination of the
Executive’s employment for Just Cause) of any one or more of:

          (i)

a material adverse change in the Executive’s position, duties, responsibilities
(including, without limitation, to whom the Executive reports and who reports to
the Executive), title or office, which includes any removal of the Executive
from or any failure to re-elect or re-appoint the Executive to any such
positions or offices;

          (ii)

a material adverse reduction by the Company of the Executive’s salary, benefits
or any other form of remuneration or any material adverse change in the basis on
which the Executive’s salary, benefits or any other form of remuneration payable
by the Company is determined;

          (iii)

any failure by the Company to continue to effect any benefit, bonus, profit
sharing, incentive, remuneration, compensation, stock ownership, pension or
retirement plan in which the Executive is participating or are entitled to
participate immediately before the Change of Control, where such failure has the
effect of constituting a material adverse change to the Executive’s terms of
employment, or the Company taking any action or failing to take any action that
would adversely affect the Executive’s participation in or reduce the
Executive’s rights or benefits under any such plan where such failure has the
effect of constituting a material adverse change to the Executive’s terms of
employment;

          (iv)

any failure by the Company to provide the Executive with the number of paid
vacation days per year to which the Executive was entitled immediately before
the Change of Control;

          (v)

the Company taking any action to deprive the Executive of any material
employment benefit not mentioned above and enjoyed by the Executive immediately
before the Change of Control where such action has the effect of constituting a
material adverse change to the Executive’s terms of employment, or the Company
failing to increase or improve such material benefit on a basis consistent with
practices in effect immediately before the Change of Control or with practices
implemented after the Change of Control with respect to the executives of the
Company, whichever is more favourable to the Executive;

          (vi)

any material breach by the Company of any provision of this Agreement where such
breach has the effect of constituting a material adverse change to the
Executive’s terms of employment;

          (vii)

the failure by the Company to obtain, in a form reasonably satisfactory to the
Executive, an effective assumption of its obligations hereunder by any successor
to the Company, including a successor to a material portion of its


--------------------------------------------------------------------------------


 

business; or

          (viii)

the Company requiring the Executive to relocate at the time of a Change in
Control of the Company, except for required travel on the Company’s business
substantially consistent with the Executive’s present business travel
obligations;

          (f)

“Incumbent Director” means any member of the Board who was a member of the Board
on the date of execution of the Agreement and any successor to an Incumbent
Director who was recommended or elected or appointed to succeed any Incumbent
Director by the affirmative vote of the directors of the Company when that
affirmative vote includes the affirmative vote of a majority of the Incumbent
Directors then on the Board;

2.      Additional Amounts Payable: If, at any time the Executive’s employment
is terminated by the Company other than for Just Cause, or is terminated by the
Executive for Good Reason, in addition to any amounts otherwise payable to the
Executive under the Agreement:

  (a)

if the Executive holds any options, rights, warrants or other entitlements
(collectively, the “Securities”) issued by the Company or any affiliate thereof
for the purchase or acquisition of shares in the capital of the Company or any
affiliate thereof, regardless of whether the Securities may then be exercised,
all such Securities will be deemed to be granted to the Executive and available
for immediate exercise;

        (b)

the Company will not seek in any way to amend the terms of any loans from the
Company to the Executive;

        (c)

if, at the Date of Termination, the Executive held any memberships in any clubs,
social or athletic organizations paid for by the Company that were for the
Executive’s regular use, the Company will not take any action to terminate such
memberships but need not renew any such membership that expires or make any
payment in respect of the period after the Date of Termination;

        (d)

the Company will pay to the Executive all outstanding and accrued regular and
special vacation pay to the Date of Termination;

        (e)

the Company shall also pay to the Executive on such basis and at such time(s) as
the Executive and the Company mutually agree upon, both acting reasonably, all
legal fees and expenses reasonably incurred by the Executive as a result of such
termination (including fees and expenses incurred in contesting or disputing any
such termination or in seeking to obtain or enforce any right or benefit
provided by this Agreement); and

        (f)

the Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation earned by the Executive as the result of employment
by another employer or by retirement benefits after the Date of Termination, or
otherwise.


--------------------------------------------------------------------------------

SCHEDULE “D”

STOCK OPTION AGREEMENT

To follow

--------------------------------------------------------------------------------